Citation Nr: 0612739	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a left foot disability.  

2.  Entitlement to service connection for a left foot 
disability.  

3.  Entitlement to a compensable evaluation for a left thumb 
disability.  

4.  Entitlement to a compensable evaluation for a right 
shoulder disability.  

5.  Entitlement to an increased evaluation for a right toe 
disability, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for a cervical 
spine disability, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1974 and January 1981 to September 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, found that 
new and material evidence had been submitted sufficient to 
reopen the veteran's claim for service connection for a left 
foot injury, and denied service connection for that injury, 
and denied increased evaluations for a left thumb fracture, a 
right shoulder injury, a right great toe injury, a 
cervical/upper thoracic spine injury, and sinusitis.  

Despite the June 2002 RO decision regarding the left foot 
injury, the Board is required to first consider whether new 
and material evidence has been presented before considering 
the merits of the claim.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in August 2004.  A transcript of 
that hearing is of record.  

In his July 2003 substantive appeal (Form 9) the veteran 
raised the issues of increased evaluations for post-traumatic 
stress disorder (PTSD), degenerative arthritis of the right 
hip, and mild lumbar spondylosis superimposed on 
thoracolumbar scoliosis.  A February 2005 rating decision 
granted an increased evaluation for PTSD, but the right hip 
and lumbar spine claims have not been adjudicated.  They are 
referred to the RO for such adjudication.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Reno, Nevada RO, 
which has certified the case for appellate review.  

The Board notes that the Appointment of Veterans Service 
Organization as Claimant's Representative (Form 21-22) on 
file designates the California Department of Veterans Affairs 
(CDVA) as the Claimant's representative.  CDVA represented 
the veteran at the August 2004 Travel Board hearing and a 
copy of the supplemental statement of the case (SSOC) issued 
in December 2005 was sent to CDVA as the veteran's 
representative.  However, in January 2006 the Nevada Office 
of Veterans' Services (NOVS) submitted a Statement of 
Accredited Representative (Form 646) on behalf of CDVA.  

In January 2006, after issuance of the SSOC, the veteran 
submitted evidence pertinent to his claims.  At the August 
2004 Travel Board hearing the veteran's representative 
indicated that he would be submitting additional evidence and 
that the veteran desired to waive initial AOJ consideration 
of this evidence, therefore, the Board will consider the 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2005).  

The issues of a compensable evaluation for a left thumb 
disability and a right shoulder disability, and an evaluation 
in excess of 10 percent for a right toe disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The October 1996 rating decision which denied service 
connection for a left foot injury is final.  

2.  Evidence received since the October 1996 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The competent medical evidence is to the effect that a 
current left foot disability is etiologically related to 
service.  

4.  The cervical spine disability is currently manifested by 
X-ray evidence of degenerative joint disease without 
recurring attacks or incapacitating episodes, and combined 
range of motion limited to 305 degrees, without neurological 
impairment.  

5.  Sinusitis is currently manifested by continual symptoms 
following repeated surgeries. 


CONCLUSIONS OF LAW

1.  The October 1996 rating decision, which denied service 
connection for a left foot injury, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  The evidence submitted since the previous final decision 
regarding the left foot injury is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for a left foot disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, 5285, 5286, 5287, 5290, 5293 (2002, 2003 & 
2005).  

5.  The schedular criteria for an evaluation of 50 percent 
for sinusitis have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the application to reopen the claim 
for service connection for a left foot disability, and the 
claim for service connection for that disability, further 
assistance or notice (including that specified in Kent v. 
Nicholson, No. 04-181(U.S. Vet. App. March 31, 2006) and 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006)) is unnecessary to aid the veteran in substantiating 
these claims.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In the present appeal, service connection has already been 
established and the veteran is seeking increased evaluations, 
thus, the first three Dingess/Hartman notice elements have 
been satisfied.  As discussed above, the veteran has been 
provided notice in regard to degree of his service connected 
disabilities, thus satisfying the fourth element.  While the 
veteran has not specifically been provided notice in regard 
to the fifth element, notice as to the assignment of an 
effective date for the claim for an increased evaluation for 
the cervical spine disability is not required because, as 
will be discussed below, the claim is being denied and no 
effective date is being set.  The veteran is thus not 
prejudiced by the lack of this element of notice.   

In regard to notice of the fifth element for the claim for an 
increased evaluation of sinusitis, notice as to the 
assignment of an effective date is not required because the 
effective date is not being set in this decision.  It will be 
set by the RO in a future decision.  The veteran is, 
therefore, not prejudiced by the lack of this element of 
notice.  
	
The RO sent the veteran VCAA notice letter in October 2003 
which informed him of what information and evidence was 
necessary to establish entitlement to service connection and 
increased evaluations.     

This VCAA letter satisfied the second and third elements of 
the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, this 
letter explained that VA would try to obtain government or 
medical records, but that the veteran was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the October 2003 
VCAA letter outlined what evidence was on file regarding the 
veteran's claims, and stated that the veteran should "follow 
the instructions below" if he believed there was other 
evidence which would support his claims.  These instructions 
informed the veteran where and when to send evidence and also 
provided contact information in case the veteran had any 
questions.  This letter, therefore, acted to advise the 
veteran to submit any evidence in his possession pertinent to 
his claims, and satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, the RO 
did not strictly comply with the VCAA timing requirement.  
However, this timing defect was cured by the issuance of 
fully compliant VCAA notice by the RO in the form of the 
October 2003 VCAA letter prior to the RO's readjudication of 
the case in the December 2005 SSOC.  Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  

Therefore, the Board finds that the duty to notify has been 
satisfied.  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

A September 1996 memorandum made a formal finding of 
unavailability of service medical records for the veteran's 
first period of service.  However, the veteran's service 
medical records from his second period of service, service 
personnel records, Social Security Administration records, 
and VA and private treatment records have been associated 
with the claims file.  In addition, the veteran was afforded 
VA examinations in January 2003 to evaluate his disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  New and Material Evidence

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for a 
left foot condition in an October 1996 rating decision.  That 
denial was based on the service medical records being 
negative for a left foot injury and the absence of evidence 
of degenerative changes in the left foot within a year after 
separation from service.  The veteran did not appeal this 
decision.  

The RO treated VA outpatient treatment records from October 
1998 to January 2000 and an October 2000 letter from the 
veteran's private podiatrist as an informal claim to reopen 
his claim for service connection for a left foot condition on 
the basis of new and material evidence.  38 C.F.R. §§ 3.155, 
3.157.  The October 2000 letter was received at the RO in 
February 2001, with the outpatient treatment reports received 
prior to that time.  

A rating action from which an appeal is not perfected is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been issued, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  For 
claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not file a notice of disagreement within one 
year of the notice of the October 1996 rating decision and, 
so, that determination is now final.  38 U.S.C.A. § 7105(c).  
However, the veteran could reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The evidence submitted since October 1996 includes a January 
2000 treatment report in which the veteran's podiatrist gave 
a diagnosis of traumatic arthritis secondary to the veteran's 
service activities as a paratrooper.  In his October 2000 
letter, the podiatrist stated that the veteran reported 
experiencing pain after parachute accidents in service.  
Examination revealed degenerative joint disease of the first 
metatarsal phalangeal joint of both feet.  The podiatrist 
opined that his degeneration was more likely than not a 
result of injuries sustained during active duty.  This 
evidence is new and material because it provides competent 
evidence of in service injury affecting the left foot and the 
podiatrist's letter provides a nexus between in-service 
injury and current degenerative joint disease of the left 
foot.  Therefore, this evidence is not cumulative and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Thus the claim is reopened.  

III.  Left Foot Disability

VA examination in January 2003 revealed bilateral abnormality 
in the first metatarsal phalangeal joints.  There was 
palpable crepitation and tenderness with any attempt to move 
these joints.  The left great toe had dorsiflexion of 10 out 
of 50 degrees and plantar flexion of 10 out of 30 degrees.  
The left toe also had evidence of severe arthritis with a 
palpable dorsal osteophyte in the metatarsal head and grating 
with motion.  The diagnosis was bilateral hallux rigidus of 
the first metatarsal phalangeal joints, which is painful with 
severe degenerative osteoarthritis of the left foot.  
Therefore, there is a current diagnosis of a left foot 
disability, and the first element of the service connection 
claim is satisfied.  

At his Travel Board hearing in August 2004 the veteran 
testified that he injured his left foot during parachute 
jumps in service.  He specifically referred to one jump where 
his shoe size went from a 7B to 8EEE on impact.  In a July 
2003 letter a fellow service member stated that he observed 
the veteran's feet to be swollen and inflamed during service.  
While service medical records do not indicate a left foot 
injury, they do refer to parachute jump injuries.  In any 
event, the veteran is competent to report the history of his 
left foot injury in service as it is a factual matter of 
which he had first hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(a)(2) (2005).  The 
Board accepts the veteran's lay statement as proof of the 
injury in service, satisfying the second element of the 
service connection claim.  While the veteran is competent to 
report this factual matter, he is not competent to give a 
medical diagnosis of that incident.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In regard to a nexus between the in-service injury to the 
left foot and a current left foot disability, a January 2000 
treatment report gave a diagnosis of traumatic arthritis in 
both feet secondary to service activities as a paratrooper.  
In his October 2000 letter the veteran's podiatrist opined 
that degeneration of the first metatarsal phalangeal joints 
of both feet was more likely than not a result of injuries 
sustained during active duty.  Finally, in January 2003 the 
VA examiner opined that bilateral metatarsal phalangeal 
injuries, including degenerative bilateral changes were 
secondary to injuries due to parachute jumps as documented in 
the medical records.  Therefore, there is competent medical 
evidence of a nexus between a current left foot disability 
and service.  

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that service connection is warranted for a 
left foot disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Cervical Spine Disability

Service connection for a compression fracture in the upper 
thoracic spine, claimed as a compression fracture at C-5 was 
granted in a May 2000 rating decision.  A June 2002 rating 
decision granted an increased evaluation of 10 percent for a 
cervical/thoracic spine injury.  Degenerative disc disease of 
the cervical spine is currently evaluated as 10 percent 
disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 30 percent evaluation is warranted for forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine while a 100 percent evaluation is 
given for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the cervical spine as from zero to 45 degrees, extension 
as from zero to 45 degrees, left and right lateral flexion as 
from zero to 45 degrees, and left and right lateral rotation 
as from zero to 80 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

At VA examination in January 2003 the veteran reported 
stiffness and intermittent pain with extremes of motion in 
his neck.  He reported occasional C6 root irritability in the 
left arm, although he had none at the time of examination.  
On examination, gait was normal and no assistive devices were 
required for ambulation.  Range of motion of the neck was 
flexion to 50 degrees, extension to 35 degrees, right bending 
to 35 degrees, left bending to 35 degrees, right rotation to 
75 degrees, and left rotation to 75 degrees.  There was mild 
pain at the end of flexion and in terminal extension, lateral 
bending, and rotation.  Spurling's test was positive for pain 
in the interscapular region at the base of the neck.  There 
was no pain over the anterior musculature or over the scalene 
muscles.  There was fatigue and lack of endurance at the 
extent of motion, but there was no tenderness, weakness, or 
incoordination.  

Neurologic examination revealed deep tendon reflexes in the 
upper extremities to be 2+ and brisk.  Sensation was intact 
to light touch and pinprick in the upper extremities.  Muscle 
strength of all upper extremities was 5/5.  X-rays of the 
cervical spine revealed normal cervical lordosis and an old 
anterior compression fracture of C5.  There was significant 
degenerative disc disease at the C5-6 and C4-5 level.  The 
diagnosis was an old compression fracture at C5 with 
degenerative disc disease at C5-6, moderately severe at C4-5, 
mild, with no evidence of radiculitis.  

VA outpatient treatment records from October 2000 to November 
2005 reflect complaints regarding and treatment for the 
cervical spine.  Specifically, a March 2003 outpatient 
treatment report reflected range of motion of the cervical 
spine limited to 55 degrees of rotation to the left and 60 
degrees of rotation to the right.  The assessment was 
degenerative joint disease of the cervical spine.  A November 
2004 MRI of the cervical spine revealed degenerative disc 
disease, mainly at C5-6, and also at C6-7.  

At the August 2004 Travel Board hearing the veteran testified 
regarding pain in the cervical spine and stated that his 
doctor had told him to slow down.  He denied any periods of 
bedrest prescribed by a physician.  The January 2006 letter 
from Dr. M. confirmed degenerative disease in the cervical 
spine.  

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5293 
(2002).  A higher rating under the version of Diagnostic Code 
5293, in effect prior to the revision of September 23, 2002, 
would require moderate intervertebral disc syndrome with 
recurring attacks.  While the veteran has been shown to have 
degenerative joint disease by X-ray evidence, there has been 
no evidence of recurring attacks, and, thus, a higher 
evaluation under this diagnostic code is not warranted.  

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 2 weeks, but less than 4 weeks, in the past 12 months.  
There has been no evidence of any incapacitating episodes.  
In fact, at the Travel Board hearing the veteran specifically 
denied periods of bedrest prescribed by a physician.  Thus, 
incapacitating episodes have not been demonstrated and a 
higher evaluation under Diagnostic Code 5293, as revised 
September 23, 2002, is not warranted. 

In the alternative, the veteran's cervical spine disability 
could be evaluated subsequent to September 23, 2002, on the 
basis of its orthopedic and neurologic impairment.  Although 
the veteran reported occasional nerve root irritability in 
the left arm at the January 2003 VA examination, there has 
been no medical evidence of neurologic impairment resulting 
from the cervical spine disability.  

In terms of orthopedic manifestations of the veteran's 
cervical spine disability, the most recent VA examination 
revealed combined range of motion of 305 degrees.  Such 
limitation warrants a 10 percent evaluation under the rating 
criteria as revised September 26, 2003.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).  However, the veteran is already in receipt of a 10 
percent evaluation, and his limitation of motion does not 
approximate that contemplated by a 20 percent evaluation as 
forward flexion exceeds 30 degrees and combined range of 
motion of the cervical spine exceeds 170 degrees and there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  

A higher evaluation for the orthopedic manifestations of the 
veteran's cervical spine disability is not warranted under 
the rating criteria as they existed prior to September 26, 
2003, or as revised, as vertebral fracture, ankylosis, 
moderate limitation of motion, muscle spasm, or abnormal 
contour have not been shown.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5287, 5290 (2003); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).  

The Board has found that limitation of motion does not 
approximate the moderate level, because examinations have 
shown a nearly normal range of motion with functional factors 
causing limitation, at most, only at the extremes.  

In terms of functional assessment, the most recent VA 
examination contained findings that there was no tenderness, 
weakness, or incoordination.  Accordingly, a higher 
evaluation is not warranted on the basis of functional 
impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Hence, the medical evidence does not demonstrate that the 
cervical spine disability warrants an evaluation in excess of 
10 percent.  38 C.F.R. § 4.7.  

The veteran is currently unemployed, therefore, marked 
interference with current employment has not been shown, and 
he has been awarded a total rating for compensation based on 
individual unemployability (TDIU).  In addition, the veteran 
has not required any, let alone frequent, periods of 
hospitalization in regard to his cervical spine.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board concludes the preponderance of the evidence is 
against a rating in excess of 10 percent for degenerative 
joint disease of the cervical spine.  Since the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

V.  Sinusitis

Service connection for sinusitis was granted in the October 
1996 rating decision.  Sinusitis is currently evaluated as 10 
percent disabling under Diagnostic Code 6513.  This 
diagnostic code provides a 10 percent evaluation for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 20 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or; more 
than six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted for sinusitis following 
radical surgery, with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.71a, 
Diagnostic Code 6513 (2005).  

Service medical records reflect that the veteran underwent a 
Caldwell-Luc procedure in 1982.  A December 1998 surgery 
report indicated that the veteran had undergone multiple 
previous endoscopic surgical procedures.  The surgeon 
commented that the veteran had a highly abnormal case due to 
revision after multiple previous surgeries with highly 
abnormal anatomy, persistent headaches, and failed medical 
management.  

At VA examination in January 2003 the veteran reported a 
history of numerous sinus operations, including septoplasty 
and ethmoidectomy.  He reported that, during a sinus attack, 
treatment by a physician was required as often as 5 or 6 
times a year.  He also stated that during such attacks, he 
had headaches and required antibiotic treatment.  The veteran 
had been using a nasal steroid spray and amoxicillin for his 
sinusitis.  Examination revealed mild tenderness on palpation 
of the paranasal sinuses, with nostrils patent and no gross 
septal deviation.  Sinus X-rays revealed right maxillary 
sinusitis.  

At the August 2004 Travel Board hearing the veteran testified 
that he had undergone numerous previous operations and that 
he experienced sinus infections with constant pressure 
approximately every two months.  

VA outpatient treatment records from October 2000 to January 
2006 reflect ongoing treatment for sinusitis.  The most 
recent treatment report, from January 2006, indicates that 
the veteran was complaining of worsening and increasing 
episodes of sinus attacks.  The physician commented that the 
veteran had been experiencing essentially continuous sinus 
infection symptoms since October 2005.  Examination revealed 
atrophy of the mucosa, paleness, and some mucopurulence 
bilaterally.  

Review of the most recent sinus CT indicated essentially 
loculated ethmoidal disease in all areas and wide open 
maxillary sinuses, but with persistence of soft tissue 
present.  The physician noted that the sphenoid sinuses were 
relatively clear as a generous sphenoidotomy was done.  The 
assessment was chronic rhinitis and pansinusitis.  The 
veteran's medications were continued.  

A January 2006 letter from Dr. M. indicated that the veteran 
was under his care for continuous severe sinus problems.  He 
reported that the veteran had undergone numerous radical 
surgeries, which had resulted in extensive scarring of the 
sinuses.  

Dr. M. reported that the continual sinusitis was 
characterized by severe sinus and facial pain, tenderness of 
the sinuses, and discharge of various forms of crusting, 
fluids, and infected matter.  The veteran was described as 
being incapacitated repeatedly, and continuously since 
November 2005.  

The Board finds that the above medical evidence warrants a 50 
percent evaluation for chronic maxillary sinusitis, as two 
physicians have described the veteran's symptoms as continual 
following numerous surgical procedures.  Thus, the criteria 
for a 50 percent evaluation have been met.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  This is the maximum evaluation 
available for sinusitis.    

Again as the veteran is currently unemployed, marked 
interference with current employment has not been shown, and 
he is in receipt of a TDIU.  In addition, the veteran has not 
required frequent, periods of hospitalization in regard to 
sinusitis.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The Board concludes that, a 50 percent rating is warranted 
for the veteran's sinusitis, but that the preponderance of 
the evidence is against a rating in excess of 50 percent.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left foot 
disability is reopened.  

Entitlement to service connection for a left foot disability 
is granted.  

Entitlement to an increased evaluation for a cervical spine 
disability, currently evaluated as 10 percent disabling is 
denied.  

Entitlement to an increased, 50 percent, evaluation for 
sinusitis is granted.  


REMAND

In regard to the left thumb disability, on VA examination in 
January 2003 the veteran had full, painless range of motion 
of the hands and fingers bilaterally.  All fingers touched 
the distal crease and the thumb could touch the 5th 
metacarpal head.  The diagnosis was status post alleged 
fracture of the left thumb with no significant residuals.  

At his August 2004 Travel Board hearing the veteran testified 
that his left thumb disability was worse than reflected in 
the January 2003 VA examination report.  He reported that he 
was left hand dominant for writing and that after writing for 
30 minutes his left thumb became numb and sore.  The veteran 
was able to touch his left thumb to the index and middle 
finger but not his other fingers.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Thus, as the veteran has 
asserted that his left thumb disability has worsened, he is 
entitled to a new VA examination.  

The veteran's right shoulder disability is currently 
evaluated as noncompensable based on full and painless range 
of motion as indicated at the January 2003 VA examination.  
At his August 2004 Board hearing, the veteran reported that 
his range of motion in the right shoulder had worsened since 
that VA examination.  Dr. M.'s January 2006 letter indicated 
limited range of motion in the right arm, stated that the 
veteran was incapable of raising his right arm above his 
shoulder level or of performing other normal functions 
associated with his previous lifestyle activities.  He added 
that climatic, environmental, seasonal, and temperature and 
barometric changes resulted in ankylosis of the entire 
shoulder. 

While Dr. M.'s letter provides medical evidence that the 
veteran's right shoulder disability has worsened since the 
last examination, his findings do not measure limitation in 
range of motion in degrees or describe any ankylosis as 
favorable or unfavorable and the degree of ankylosis.  
Therefore, the veteran is entitled to a new VA examination to 
ascertain the current state of his right shoulder disability.  

Finally, in regard to the right toe disability, the veteran 
is currently in receipt of a 10 percent evaluation.  
According to the amputation rule, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  For example, in this case, a 10 percent rating is 
warranted for amputation of the great toe without metatarsal 
involvement while a higher evaluation of 30 percent is 
warranted for amputation of the great toe with removal of the 
metatarsal head.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 
5171 (2005).  

In a January 2006 letter, Dr. M. stated that examination of 
both feet revealed no cartilage in either the right or left 
head metatarsal joints, resulting in extremely unfavorable 
complete ankylosis of the joints of the feet.  There is no 
previous evidence of ankylosis or involvement of the head 
metatarsal joints.  While only the veteran's right great toe 
is service connected, this new medical evidence makes it 
unclear whether or not the veteran's disability approximates 
amputation which would include removal of the metatarsal 
head.  Therefore, a new VA examination is necessary to 
evaluate the current state of the right toe disability.  

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a current 
orthopedic examination to evaluate the 
severity of the left thumb, right 
shoulder, and right toe disabilities.  
The examiner should review the claims 
folder, including a copy of this remand.  

The examiner should describe the left 
thumb disability and report any 
limitation of motion of the left thumb 
and indicate the distance of any gap 
between the thumb and the fingers, should 
comment on whether or not there is any 
ankylosis of the left thumb and, if so, 
whether it is favorable or unfavorable, 
and comment on any interference with 
overall function of the hand.  

The examiner should describe the right 
shoulder disability and report the ranges 
of right shoulder motion in degrees.  The 
examiner should also comment on whether 
or not there is any ankylosis of the 
right shoulder and, if so, whether it is 
favorable or unfavorable and the position 
in which the shoulder is ankylosed.  
  
The examiner should determine whether the 
right shoulder disability is manifested 
by weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, incoordination, or pain.  

The examiner should report whether the 
right shoulder disability is manifested 
by loss of the humeral head (flail 
joint), nonunion of the humerus (false 
flail joint); fibrous union of the 
humerus; and the frequency of any 
dislocations.  Additionally, the examiner 
should not whether there is dislocation 
of the clavicle or scapula or nonunion 
with or without loose movement.

The examiner should describe the right 
toe disability and comment on whether or 
not the right toe disability approximates 
amputation at the elective level which 
would include removal of the metatarsal 
head.  

The requested findings are needed in 
order to evaluate the veteran's 
disabilities in accordance with the 
rating schedule, it is therefore 
imperative that the examination report 
contain the requested findings.

2.  After ensuring that the development 
is complete and the examination report 
contains all requested findings, 
readjudicate the claim on appeal based on 
all the evidence of record, including 
that submitted subsequent to the December 
2005 SSOC.  If the claims are not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


